EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend the title as follows:
DISPLAY PANEL WITH ASYMMETRICALLY DISPOSED PADS


Remarks
The certified copy of CN201910664133.1 (filed 07/06/2021) is acknowledge.

The amendment to FIG. 1 of the drawings is acknowledge; accordingly, the prior objection is withdrawn.

The title has been amended as indicated above, and it is noted on page 7 of applicant’s remarks (filed 07/06/2021), it appears applicant intended to amend the title as indicated above; however, no formal amendment to specification/title was included in the response (filed 07/06/2021); accordingly, the title is hereby amended.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 7-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations (in combination with all other limitations recited in independent claim 1): wherein the plurality of pads are disposed asymmetrically with respect to a centerline, extension lines of multiple columns of the pads in the first pad group converge at a first point, extension lines of multiple columns of the pads in the second pad group converge at a second point, both the first point and the second point are located on the centerline, and wherein the first point is different from the second point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose plurality of pads disposed with respect to a centerline, extension lines converging at different points; however, the prior art does not disclose or render obvious a combination of:
(1) asymmetrically disposed pads (with respect to a center line), 
(2) extension lines of a first group (on one side of the center line) converging on a first point, and 
(3) extension lines of a second group (on the other side of the center line) converging on a second point, which is different from the first point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892